In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1021V
                                        UNPUBLISHED


 HEIDI SEIKEN,                                              Chief Special Master Corcoran

                        Petitioner,                         Filed: October 8, 2021
 v.
                                                            Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                    Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                            Table Injury; Tetanus Diphtheria
                                                            acellular Pertussis (Tdap) Vaccine;
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

        On August 17, 2020, Heidi Seiken filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Table injury – Shoulder Injury
Related to Vaccine Administration (“SIRVA”) as a result of her July 22, 2019 Tetanus
Diphtheria acellular Pertussis (“Tdap”) vaccination. Petition at 1. Petitioner further alleges
that she suffered the residual effects of her injury for more than six months, and that there
has been no prior award or settlement of a civil action on her behalf as a result of her
injury. See Petition ¶¶ 10-11. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required

to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On October 4, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
and Proffer of Compensation at 1. Specifically, Respondent indicates that

      [m]edical personnel at the Division of Injury Compensation Programs,
      Department of Health and Human Services (DICP), have reviewed the
      facts of this case and concluded that petitioner’s claim meets the Table
      criteria for SIRVA. Specifically, petitioner had no history of pain,
      inflammation or dysfunction of the affected shoulder prior to intramuscular
      vaccine administration that would explain the alleged signs, symptoms,
      examination findings, and/or diagnostic studies occurring after vaccine
      injection; she more likely than not suffered the onset of pain within forty-
      eight hours of vaccine administration; her pain and reduced range of
      motion were limited to the shoulder in which the intramuscular vaccine
      was administered; and there is no other condition or abnormality present
      that would explain petitioner’s symptoms. 42 C.F.R. § 100.3(a), (c)(10).
      Therefore, petitioner is entitled to a presumption of vaccine causation.


Id. at 3. Respondent further agrees that

      [w]ith respect to other statutory and jurisdictional issues, the records show
      that the case was timely filed, that the vaccine was received in the United
      States, and that petitioner satisfies the statutory severity requirement by
      suffering the residual effects or complications of her injury for more than six
      months after vaccine administration. See 42 U.S.C. §§ 300aa-11(c)(1)(D)(i).
      Petitioner also avers that she has neither “filed any civil action for [her]
      vaccine-related injury,” nor “received compensation in the form of an award
      or settlement for [her] vaccine-related injury.” Ex. 7 at 3. Thus, in light of the
      information contained in petitioner’s medical records and affidavit,
      respondent concedes that entitlement to compensation is appropriate under
      the terms of the Vaccine Act.

Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                              2